Citation Nr: 0326902	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  99-17 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a headache 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant had active military service from November 16, 
1962 to December 11, 1962.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) in July 2002 on appeal from rating decisions by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The July 2002 Board decision 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder and also 
denied the veteran's headaches and low back disability 
service connection claims.  

The appellant appealed the Board's July 2002 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, pursuant to a Joint Motion for Remand and Stay of 
Proceedings (Joint Motion), issued an Order dated in April 
2003, which vacated the Board's July 2002 decision and 
remanded the matter for further proceedings, to include 
fulfilling VA's duty pursuant to the Veterans Claims 
Assistance Act of 2000.

The issues of entitlement to service connection for a 
headache and low back disorder will be addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  An August 1984 Board decision denied entitlement to 
service connection for an acquired psychiatric disorder.

2.  Evidence received subsequent to the August 1984 Board 
decision is so significant that it must be reviewed to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The August 1984 Board decision (denying entitlement to 
service connection for a psychiatric disorder) is final.  38 
U.S.C.A. § 7104 (West 2002).

2.  Evidence received since the August 1984 Board decision is 
new and material, and the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of service connection for a psychiatric 
disorder was denied in an August 1984 Board decision.  A 
claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F. 
3d at 1363.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  38 C.F.R. § 3.156(a).  As the 
veteran filed his claim prior to this date (March 1999), the 
earlier version of the law remains applicable in this case.

The RO has determined that new and material evidence had not 
been submitted to reopen the veteran's service connection 
claim.  The Board, however, must make its own determination 
as to whether new and material evidence has been presented to 
reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (1996).

Evidence received since the August 1984 Board decision 
includes the veteran's September 2001 RO hearing testimony.  
The Board finds that the veteran's September 2001 hearing 
testimony clearly contributes to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
disability.  Further, an April 1983 medical record associated 
with the veteran's Social Security records (not previously 
before the Board in August 1984) appears to confirm the 
appellant's assertion that his psychiatric problems began 
during service and not beforehand.  As such, the September 
2001 hearing testimony and the April 1983 medical record are 
so significant that they must be reviewed in order to fairly 
decide the merits of the appellant's claim.

In other words, the Board finds that the evidence is new and 
material under 38 C.F.R. § 3.156.  As such, the veteran's 
claim is reopened.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, and to this extent the appeal 
is granted.


REMAND

Having concluded that the veteran's claim for service 
connection for an acquired psychiatric disorder has been 
reopened, the Board is of the opinion that additional 
development is necessary prior to entering a final 
determination regarding a decision on the underlying merits 
of that claim.  In this regard (and based on the appellant's 
complaints made during service), the Board finds that a VA 
examination is necessary to determine the nature and etiology 
of any psychiatric disability that might be present.  
38 C.F.R. § 3.159(c)(4).

As for the issues of entitlement to service connection for a 
headache and low back disorder, the Board observes that the 
Joint Motion by the parties before the Court noted that the 
appellant had not been informed in specific terms as to the 
evidence which would be needed to substantiate his claims and 
whether VA or the appellant is expected to attempt to obtain 
and submit such evidence.  See Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir 2003).  Accordingly, the Board must remand the 
case in order to satisfy VA's duty to notify the appellant.  
Consideration should also be given as to whether VA 
examinations are necessary to determine the nature and 
etiology of any headache or low back disability that might be 
present.

The Board here observes that the appellant's service medical 
records no longer appear to be associated with the claims 
file.  Accordingly, the Board finds that an attempt to obtain 
copies of the appellant's service medical records should be 
made.

Therefore, in order to ensure due process, the case is 
REMANDED for the following actions:

1.  In order to ensure a complete record, 
an attempt to obtain copies of the 
appellant's service medical records 
should be made and such records should be 
associated with the claims file.

2.  The appellant should be notified, 
pursuant to the VCAA, of any information, 
and any evidence not previously provided 
to VA, which is necessary to substantiate 
his claims on appeal and whether VA or 
the appellant is expected to obtain any 
such evidence.

3.  The appellant should be scheduled for 
a VA examination to identify the nature 
of any psychiatric disability that might 
be present, and to ascertain its 
etiology.  In this regard, the examiner 
should be provided the appellant's entire 
claims file for review, and a notation 
that this review took place should be 
included in any report provided.  With 
respect to any psychiatric disability 
that may be present, the physician should 
offer an opinion as to whether it is at 
least as likely as not that any current 
psychiatric disorder was incurred in or 
aggravated by service.

4.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefits sought are not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded .  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



